MARSHALL, J.
Epitomized Opinion
First Publication of this Opinion
George Sokol and John Sandela were convicted of violating the liquor laws, before the mayor of the Village of Struthers, and in the Mumcipal Court of the City of Youngstown. The actions were brought under local ordinances. The Common Pleas Court reversed the judgments and on error prosecuted to the Court of Appeals the judgments of reversal were affirmed. In reversing the judgment of the Court of Appeals, the Supreme Court heM, in Official Syllabus, as follows:
1. Municipalities in Ohio are authorized to adopt local police, sanitary and other similar regulations by . virtue of Section 3, Article XVIII, of the Ohio Constitution, and derive no authority from, and are subject to no limitations of, the General Assembly, except that such ordinances shall not be in conflict with general laws.
2. In determining whether an ordinance is in “conflict” with general laws, the test is whether the ordinance permits or licenses that which the statute forbids and prohibits, and vice versa.
3. A police ordinance is not in conflict with a general law upon the same subject merely because certain specific acts are declared unlawful by the ordinance, which acts are not referred to in the general law, or because certain specific acts are omitted in the ordinance but referred to in the general law, or because different penalties are provided for the same acts, even though greater penalties are imposed by the municipal ordinance.